IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


NANCY HADLOCK'S FAMILY CHILD           : No. 480 WAL 2014
CARE HOME,                             :
                                       :
                  Petitioner           : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
DEPARTMENT OF PUBLIC WELFARE,          :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of March, 2015, the Petition for Allowance of Appeal is

DENIED.